1
2
3
4                                                                       O
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   JUAN FRANCISCO SANDOVAL-                    Case No. 2:20-cv-00928-JVS-KES
12   LINARES,
13                 Petitioner,                ORDER ACCEPTING FINAL REPORT
                                               AND RECOMMENDATION OF U.S.
14            v.                                    MAGISTRATE JUDGE
15   MATTHEW T. ALBENCER, Field
16   Director, Immigration and Customs
17   Enforcement, et al.,
18                 Respondents.
19
20
21         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
22   other records on file herein, and the Final Report and Recommendation of the
23   United States Magistrate Judge (Dkt. 23). No objections to the Report and
24   Recommendation were filed, and the deadline for filing such objections has passed.
25   The Court accepts the report, findings, and recommendations of the Magistrate
26   Judge.
27         IT IS THEREFORE ORDERED that Respondents’ motion to dismiss (Dkt.
28
                                             1
1    8) is granted and Judgment shall be entered dismissing the Petition for lack of
2    subject matter jurisdiction.
3          As a federal prisoner proceeding under 28 U.S.C. § 2241, Petitioner is not
4    required to obtain a certificate of appealability (“COA”) in order to appeal to the
5    United States Court of Appeals in this case. See Harrison v. Ollison, 519 F.3d 952,
6    958 (9th Cir. 2008) (holding that the plain language of 28 U.S.C. § 2253(c)(1) does
7    not require federal prisoners bringing § 2241 petitions to obtain a COA in order to
8    appeal, unless the § 2241 petition “is merely a ‘disguised’ § 2255 petition”); see
9    e.g., Tomlinson v. Caraway, No. 14-020094-VBF (KK), 2014 WL 4656432, at *1
10   (C.D. Cal. Sept. 16, 2014) (adopting report and recommendation and noting that
11   petitioner in federal custody was not required to obtain a COA to appeal the denial
12   of his § 2241 petition).
13
14
15   DATED: December 14, 2020               ____________________________________
16                                          JAMES V. SELNA
                                            UNITED STATES DISTRICT JUDGE
17
18
     Presented by:
19
20   ____________________________________
     KAREN E. SCOTT
21   UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
                                                2
